Citation Nr: 1741220	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-25 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), prior to March 29, 2011.

2.  Entitlement to an evaluation in excess of 30 percent for frostbite of the left foot with osteoarthritis of the left ankle, to include entitlement to a separate disability rating for osteoarthritis of the left ankle, a separate disability rating for peripheral neuropathy of the left lower extremity, and a separate disability rating for vascular disability of the left foot.

3.  Entitlement to a higher separate initial rating for osteoarthritis of the left ankle, residual of frostbite of the left foot.

4.  Entitlement to a higher separate initial rating for peripheral neuropathy of the left lower extremity, residual of frostbite of the left foot.

5.  Entitlement to a higher separate initial rating for vascular disability of the left foot, residual of frostbite of the left foot.


REPRESENTATION

Appellant represented by:	Polly Murphy (a.k.a. Kathryn P. Murphy), Attorney 


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1951 to November 1953.  The Veteran died in December 2012, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The August 2011 rating decision awarded entitlement to TDIU effective March 29, 2011 and the March 2012 rating decision continued a 30 percent evaluation for frostbite of the left foot with osteoarthritis of the left ankle. 

A Certificate of Death associated with the claims file demonstrates that the Veteran died in December 2012.  In January 2013, VA received VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant submitted by the appellant.  The record reflects the June 2014 statements of the case (SOC), which addressed the issues herein, were issued to the appellant and each SOC noted that such was a substitution claim filed by the Veteran's spouse, and thus the RO has de facto determined the appellant to be a proper substitute as claimant with respect to the Veteran's claims.  As such, the Board finds that the appellant has been substituted as the claimant with respect to the issue on appeal.  See 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1000 (a) (2016). 

In June 2012, the Veteran's representative, now the appellant's representative, raised the issue clear and unmistakable error (CUE) in a December 13, 2007 rating decision, with respect to evaluations assigned for service-connected disabilities such as frostbite of the feet, as well as complications of such, and entitlement to a TDIU.  However, while the Board recognizes that at the time of the Veteran's death, there was, in fact, a pending CUE challenge, the Board finds the appellant does not have standing to pursue a CUE challenge.  Specifically, only the Veteran, as the claimant involved, may request a revision of a prior decision affecting him on the basis of CUE.  See Rusick v. Gibson, 760 F.3d 1342 (Fed. Cir. 2014); Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998).  Thus, further consideration of any CUE claims is not warranted.

In June 2012 the Veteran and his spouse testified before a Decision Review Officer with respect to the issue of entitlement to a TDIU prior to March 29, 2011.  A transcript of that hearing is of record.  

A July 2014, VA Form 9, substantive appeal, reflected the appellant's desire to participate in a hearing before a member of the Board.  In subsequent correspondence, most recently dated in July 2017, the appellant's representative withdrew the hearing request.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (d), (e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The portion of the appeal for an increased rating for residuals of frostbite of the left foot that pertains to assignment of initial separate ratings for osteoarthritis of the left ankle, peripheral neuropathy of the left lower extremity, and vascular disability of the left foot, are the subject of the Remand below following the Order.  These matters are being remanded to the Agency of Original Jurisdiction (AOJ) for due process considerations.  The VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  In August 2009, the Veteran filed an application for TDIU, which was the first indication a claim for TDIU or intent to apply for TDIU.

2.  A March 2010 rating decision denied entitlement to a TDIU, however, RO failed to address if a March 2011 VA Form 21-4192, Request for Employment Information, received within the one year appeal period of the March 2010 rating decision, was new and material evidence but rather treated such as a new claim, thus the March 2010 rating decision was not final.

3.  The Veteran's service-connected disabilities did not preclude substantially gainful employment at any time prior to March 29, 2011, to include during the one year period preceding receipt of the August 2009 application for TDIU, as it was not factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities during this period.

4.  Throughout the rating period on appeal, the Veteran's frostbite of the left foot has been manifested by symptoms which include pain, tenderness; nail abnormalities, X-ray evidence of osteoarthritis, and swelling.

5.  Throughout the rating period on appeal, the Veteran's frostbite of the left foot has been rated as 30 percent disabling, the maximum schedular rating available pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122 (2016).

6.  A distinct disability manifestation of frostbite of the left foot is osteoarthritis of the left ankle, which is entitled to a separate evaluation.

7.  A distinct disability manifestation of frostbite of the left foot is peripheral neuropathy of the left lower extremity, which is entitled to a separate evaluation.

8.  A distinct disability manifestation of frostbite of the left foot is Raynaud's-like vascular disability, which is entitled to a separate evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 29, 2011, for an award of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.400(o), 4.16, 4.19 (2016).

2.  The criteria for a rating in excess of 30 percent for frostbite of the left foot have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, DC 7122 (2016).

3.  The criteria for a separate disability rating for osteoarthritis of the left ankle have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7122 (2016).  

4.  The criteria for a separate disability rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7122 (2016).  

5.  The criteria for a separate disability rating for Raynaud's-like vascular disability of the left foot have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7122 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A.  Entitlement to a TDIU Prior to March 29, 2011

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  Generally, the effective date of an increased rating is either the date of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2015); 38 C.F.R. § 3.400 (o)(1) (2016).  An exception to this rule states that the effective date of an increased rating will be the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400 (o)(2).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p) (2016).  Any communication or action from a claimant indicating an intent to apply for one or more VA benefits may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a) (2016).  Where a Veteran submits evidence of service-connected unemployability, the requirement in 38 C.F.R. § 3.155 (a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).

A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  38 C.F.R. § 3.160 (c) (2016); see also Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  A subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim.  Williams v. Peake, 521 F.3d 1348, 1351 (2008).  

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to disability caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The appellant contends that entitlement to an effective date earlier than March 29, 2011, for the grant of a TDIU is warranted.  Specifically, she contends, through her representative, that the issue of entitlement to a TDIU was raised as far back 2007, and that the effective date for the award of a TDIU should therefore be as early as 2007.  Additionally, during the June 2012 hearing for a Decision Review Office, the Veteran's then representative, and currently the appellant's representative, argued that, as the Veteran met the schedular requirements as of December 28, 2007, he was entitled to an award of TDIU as of that date.  In this regard, the Board acknowledges the schedular percentage requirements for a TDIU were met as of December 28, 2007.  38 C.F.R. § 4.16 (a) (2016).  The Board also acknowledges that the evidence of record reflects the Veteran was unemployed as of 1993, as he reported such in June 2012 testimony, or in 1994, as he reported such in his August 2009 application for TDIU.  Nevertheless, as discussed below, the Board does not find entitlement to a TDIU arose prior to March 29, 2011.  

The procedural history of the appeal is as follows:  in June 2007, the Veteran filed claims for posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus and frostbite.  A September 2007 rating decision granted service connection for bilateral hearing loss and service connection for tinnitus.  A December 2007 rating decision granted service connection for frostbite of the right foot and frostbite of the left foot and denied entitlement to service connection for PTSD.  

In December 2007, the Veteran submitted a statement for claims for increased ratings for his feet and also referenced dreams about Korea, sleep apnea, hypertension and colon cancer.  A June 2008 rating decision denied increased evaluations of frostbite of the right foot and frostbite of left foot, continued the previous denial of service connection for PTSD with symptoms of depression/nightmares and denied service connection for hypertension, sleep apnea and colon cancer.

In a statement received in January 2009, the Veteran referenced PTSD and sleep apnea and in a March 2009 statement, he, in part, submitted a claim for aid and attendance.  In a July 2009 statement, the Veteran referenced his feet, PTSD, and hearing loss.  An August 2009 rating decision granted service connection for PTSD with symptoms of depression/nightmares and granted increased ratings for bilateral hearing loss, frostbite of the right foot with osteoarthritis of the right ankle and frostbite of the left foot with osteoarthritis of the left ankle.  The August 2009 rating decision denied an increased evaluation for tinnitus, denied entitlement to special monthly compensation based on aid and attendance/housebound status and denied service connection for sleep apnea.  

Thereafter, in August 2009, October 2009 and December 2009, the Veteran submitted applications for TDIU.  A March 2010 rating decision, in pertinent part, denied entitlement to a TDIU.  

To the extent that the appellant contends that any claims and/or Veteran's statements prior to August 2009 constitute an informal claim for a TDIU, the Board has reviewed the record and cannot point to any communication prior to the August 2009 application for TDIU, VA Form 21-8940, that could be interpreted as an informal claim for a TDIU.  The Board reiterates that, to constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for a benefit and must identify the benefit sought.  38 C.F.R. § 3.155.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  In this regard, the appellant's representative's argument that by virtue of the appellant meeting the schedular requirements as of December 28, 2007, he was entitled to a TDIU does not have a basis in the law as there was no indication of any intent by the Veteran for such a benefit.  As described above, prior to August 2009, the record does not reflect any claims and/or statements from the Veteran, that can reasonably and liberally be construed as indicating an intent to apply for a TDIU.  Accordingly, the Board finds no intention to raise a claim for a TDIU was expressed prior to August 2009.  

Furthermore, the Board is cognizant that the Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  In this case, although the Veteran did submit claims for increased ratings for frostbite of the left and right feet, tinnitus and bilateral hearing loss, as discussed above, a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record during the pendency of these claims.  In this regard, an August 2007 fee based examination report found the functional impairment of the Veteran's tinnitus and bilateral hearing loss was that he could not understand [speech] in crowds and had difficulty understanding his wife.  Thereafter, an October 2007 fee based examination report for frostbite of the left foot and right foot did not provide an opinion as to functional impairment but noted sequelae of Raynaud-like vascular problems nail changes and chronic fungal infection.  However, there was no indication the Veteran was unemployable as a result of this service-connected disabilities in either examination report.  Thus, entitlement to a TDIU was not raised by these fee based examination reports.  Furthermore, entitlement to a TDIU was not raised by any other medical records dated prior to August 2009, including during the one year period prior to the Veteran's August 2009 application for TDIU, as discussed in more detail below.  

As noted above, the first application for TDIU was received in August 2009.  Thereafter, a March 2010 rating decision issued on March 25, 2010, in pertinent part, denied entitlement to a TDIU.  However, as discussed below, the Board finds the March 2010 rating decision was not final.

Specifically, the record reflects a VA Form 21-4192, Request for Employment Information, was received March 29, 2011, as an immediate blank page after the scanned document bears a stamp of that date and such is the date TDIU was awarded.  Furthermore, the June 2014 statement of the case noted that a VA Form 21-4192 was received on March 29, 2011.  Although this document was possibly received following the expiration of the one year appeal period of the March 2010 rating decision, the Board calls attention to 38 C.F.R. § 20.305 (a) (2016), also known as the "mailbox rule," which provides that a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the mailbox rule applies and the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this five day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  Here, the postmarked envelope was not associated with the Veteran's VA Form 21-4192 received in March 2011.  Therefore, the March 2011 VA Form 21-4192 will be presumed to have been mailed five days prior to receipt by the RO.  As such, the Board considers the Veteran's March 2011 VA Form 21-4192 to be received within the one year period following the issuance of the March 2010 rating decision.

In this regard, the Board is cognizant of the decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  In Beraud, the Federal Circuit held that a claim remains pending where VA fails to fulfill a statutory duty under 38 C.F.R. § 3.156 (b) to determine the character of evidence submitted within the one year appeal period following issuance of a rating decision.  The Federal Circuit also declined to presume that VA considered records of which it had notice during the one year appeal period, but never obtained.  The Federal Circuit similarly held in Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011), that 38 C.F.R. § 3.156 (b) requires VA to determine whether subsequently submitted evidence constituted new and material evidence relating to an earlier claim.  The holdings in Beraud and Bond are applicable in the present case the RO failed to address March 2011 VA Form 21-4192 which pertained to the Veteran's claim for TDIU.  The Board finds, therefore, that the Veteran's August 2009 claim for entitlement to a TDIU remained pending and the March 2010 rating decision was not final.  

However, pursuant to 38 C.F.R. § 3.400, effective dates are assigned based on the date of the claim or date entitlement arose, whichever is later.  After a review of the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's service-connected disabilities alone rendered the Veteran unemployable prior to March 29, 2011.  In this regard, a July 2010 fee based audiological examination report found that with respect to hearing loss and tinnitus the effect of these conditions on the Veteran's usual occupation was none and the effect on his daily activity was none.  A July 2010 fee based examination report for PTSD found, in part, that mentally, the Veteran occasionally had some interference in performing activities of daily living because he had difficulty dealing with the memories of the Korean War and also had difficulty establishing and maintaining effective work/school and social relationships because he often preferred to isolate himself from people.  An August 2010 fee based examination for the Veteran's feet disabilities found the effect of these conditions on the Veteran's usual occupation was none as the Veteran was retired and the effect of the conditions on the Veteran's daily activity was limited walking and some stubbing due to decreased sensation.  A November 2010 fee based examination report, conducted for seizures, cited to the August 2010 fee based examiner's findings.  Similarly, VA treatment records, including a July 2010 treatment record, reflect continuing treatment conditions such as foot pain and PTSD; however, such do not provide any indication of unemployability.  

Thereafter, unlike the July 2010 audiological examiner, a July 2011 fee based audiological examiner found that with respect to hearing loss and tinnitus, such caused difficulty and functional impairment in the Veteran's ability to perform physical and sedentary activity activities of employment.  The July 2011 examiner reported that the Veteran's hearing loss and tinnitus caused difficulty understanding over the phone and verbal commands in a work environment.  Similarly, a June 2011 fee based PTSD examiner noted more severe symptoms than had been documented in July 2010.  Specifically, the June 2011 PTSD examiner found that with respect to functional impairment, the Veteran's PTSD resulted in weakened productivity, detachment from co-workers, and that his irritability and spontaneous rage made him more socially isolated.  The examiner noted the Veteran deliberately kept away from people in order to avoid confrontations because he was easily provoked and that worrying about future panic attacks caused stress and interfered with his life.  Thus, on the basis of the June 2011 PTSD and July 2011 audiological fee based examination reports the RO granted entitlement to a TDIU.  

Additionally the Board observes the March 2011 VA Form 21-4192, which noted the Veteran was terminated due to his service-connected disabilities, was from the same former employer and signed by the exact same official, who provided a December 2009 VA Form 21-4192.  However, the December 2009 VA Form 21-4192 reported the Veteran retired due to a heart condition and seizures, and did not report the Veteran was terminated or reference any service-connected disabilities.  Thus, the Board finds the March 2011 VA Form 21-4192 lacks probative value due to these inconsistencies and thus cannot serve as a basis for an earlier effective date for an award of TDIU.  

In reviewing the appellant's claim for an award of TDIU prior to March 29, 2011, the Board has reviewed the statements of the Veteran and his widow.  Such includes June 2012 testimony in which the Veteran reported that he quit work in 1993 because he was hurting so bad and that he could no longer stand to work cars as a mechanic.  His widow also testified that in 1993 the Veteran was getting into disagreements with his employer.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran and his widow were and are certainly competent to describe the extent of the Veteran's symptomatology with respect to his service-connected disabilities.  The Board notes, however that there is no evidence that the Veteran or his widow possessed or possess the requisite medical training or expertise necessary to render either or them competent to offer evidence on the causal question of whether his service-connected disabilities alone precluded not preclude substantially gainful employment at any time prior to March 29, 2011.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, the Board finds the medical evidence, specifically, the findings of the July 2010 fee based audiological examination report, the July 2010 fee based PTSD examination report and the August 2010 fee based examination for the Veteran's bilateral foot disabilities are more probative than the Veteran's or his widow's assertions as to whether the Veteran's service-connected disabilities alone precluded substantially gainful employment at any time prior to March 29, 2011.  Indeed, the opinions of these examiners were predicated on a full overview of the entire relevant record and were presented by examiners who were specifically tasked to present an opinion after review of the evidence.  Furthermore, as each examiner cited evidence as a basis for their opinions based on an accurate characterization of the evidence of record, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

As noted earlier, the effective date for TDIU is either the date of claim, in this case August 2009, or the date entitlement arose, which in this case was in June 2011, as such was first demonstrated by a PTSD fee based examination report, whichever is later.  As such, an effective date prior to March 29, 2011, as granted by the RO (based on an erroneous recognition of March 29, 2011 as the receipt of a new claim for TDIU rather than a continuation of the August 2009 claim) is not warranted.

In addition, as alluded to above, the evidence of record dated prior to the August 2009 application for TDIU also does not demonstrate that it was "factually ascertainable" that the criteria for a TDIU were met within the one year period preceding the receipt of the TDIU claim in August 2009.  See 38 C.F.R. § 3.400 (o)(2).  In this regard, such evidence includes a February 2009, VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which noted certain limitations such as the Veteran was able to leave the home or immediate premises daily but only with full assistance.  However, this examiner noted many diagnoses the Veteran was not service-connected for, such as Alzheimer's disease, blindness, seizure disorder, coronary artery disease, hypertension, congestive heart failure, colon cancer and obstructive sleep apnea, thus such does not reflect the Veteran experienced any limitations solely due to his service-connected disabilities.  An April 2009 fee based examiner found, in part, that with respect to frostbite of left and right foot, the effect on the Veteran's usual occupation was none, as the Veteran was retired.  Another April 2009 fee based examiner found, in part, that the effect of the bilateral hearing loss and tinnitus on the Veteran's usual occupation was none and noted he was retired and also found the effect of the conditions on the Veteran's daily activity was a decreased ability to hear or understand the TV, conversations and telephone.  A July 2009 fee based PTSD examiner noted the effect of PTSD symptoms on Veteran's employment and overall quality of life included the fact that because of his anxiety problems with temper control and discomfort around people, the Veteran had to find work that allowed him to work independently.  The July 2009 fee based PTSD examiner stated the best description of the Veteran's current psychiatric impairment was psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  Thus, this evidence, as well as other evidence, including other medical records dated prior to the August 2009 application for TDIU, do not demonstrate that it was factually ascertainable that the criteria for a TDIU were met within the one year period preceding the receipt of the TDIU claim in August 2009.

Accordingly, the Board finds entitlement to a TDIU did not arise prior to March 29, 2011.  Thus, the Veteran is not entitled to an effective date for the award of a TDIU earlier than March 29, 2011.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Rating for a Frostbite of the Left Foot with Osteoarthritis of the Left Ankle

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Additionally, the evaluation of the same disability or the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2016).  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The current claim for an increased rating for Veteran's frostbite of the left foot with osteoarthritis of the left ankle was determined by the RO to have been received on March 29, 2011, and as discussed above, a blank page associated with a VA Form 21-4192, is stamped with that date, thus, resolving reasonable doubt in the Veteran's favor, the Board will accept such as the date the claim for increase was received by the RO.  Throughout the rating period on appeal, Veteran's frostbite of the left foot with osteoarthritis of the left ankle has been rated under 38 C.F.R. § 4.104, DC 7122.  

Under DC 7122, cold injury residuals are assigned a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).

The relevant evidence, dated during the appeal period on appeal, consists of VA treatment records, and an October 2011 fee based examination report.  A March 2011 VA treatment record, dated proximate to the claim for increase, found with respect to the Veteran's feet, his skin turgor was good, the skin temperature was warm, his nails were elongated, and he had an ingrown toenail.  A July 2011 VA treatment record noted with respect to the Veteran's feet, his skin turgor had good rebound, the skin temperature was warm, the nails were elongated, he had onchomycosis and an ingrown toenail.  A September 2011 VA treatment record noted, in part, ankle edema.  In a December 2011 VA treatment record, the Veteran's spouse reported, in part, that the Veteran had a lot of swelling in his feet.  Another December 2011 VA treatment record noted with respect to the Veteran's feet, his skin turgor had good rebound, the skin temperature was warm, and the nails were elongated with a dystrophic left toe.  In a February 2012 VA treatment record, the Veteran denied any swelling of feet or ankles.  Additionally, March 2012 and April 2012 VA treatment records provided an assessment of status post left great toenail ablation.  A March 2012 VA treatment record for custom footwear noted a diminished ability to perceive the Semmes-Weinstein 5.07 monofilament, a history of a traumatic foot injury, high insteps, severe ankle instability and severe pes planus.  A May 2012 VA treatment record noted, in part, minimal swelling of the lower extremities.  

During an October 2011 VA fee based examination, the Veteran reported a history of Raynaud's syndrome, claudication walking two yards on level ground at two miles per hour, calf pain at rest and persistent coldness in the extremities.  He also reported dull pain in the feet and legs, sharp pain in the feet and legs, a burning sensation feet and legs, all of which occurred mostly when the weather was cold.  Upon examination, the October 2011 examiner noted painful motion, edema, weakness tenderness and instability but no disturbed circulation, no atrophy of the musculature, and no heat or redness.  The October 2011 examiner further noted the skin was thin, dry, flaky, and pale, there was edema, and evidence of fungal infection.  The October 2011 examiner noted there was no hair growth on the affected area and also noted tenderness.  

The October 2011 examiner further noted there was no ulceration present, no deformity, no atrophy, no loss of tissue, no loss of digits and no missing nails.  The October 2011 examiner diagnosed minimal hallux valgus deformity with minimal degenerative findings at the distal toes and tiny posterior calcaneal spur.  The October 2011 examiner noted residual frostbite sequelae consisting of Raynaud's like vascular problems, atrophic skin changes, chronic fungal infections, hair loss, peripheral neuropathy and osteoarthritis like symptoms.  The October 2011 examiner also diagnosed left foot peripheral arterial disease (PAD), left hallux valgus with degenerative changes, heel spur, and flat foot.  The October 2011 examiner found the Veteran did not have nail changes or cancer of the frostbite scar.  

After a review of all the evidence, the Board finds that the Veteran's service-connected residuals of frostbite of the left foot more nearly approximates the criteria for the current 30 percent disability evaluation, which is the maximum allowable schedular evaluation.  Furthermore, the evidence does not show distinct periods of time during the current appeal period when the Veteran's service-connected frostbite of the left foot, varied to such an extent that a rating greater than the rating currently assigned would be warranted.  

As noted above, throughout the rating period on appeal, the Veteran was in receipt of the highest schedular evaluation possible for his frostbite of the left foot, absent any ratable complications.  Although the rating schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, pyramiding is disfavored unless the regulation expressly provides otherwise.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  In this regard, Board observes that a note to DC 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately rated unless they are used to support a rating under DC 7122.  A second note provides that each affected part is to be rated separately.  38 C.F.R. § 4.104, DC 7122, Notes (1) and (2) (2016).  

Determining whether a separate rating is warranted in this case involves an analysis of DC 7122, as well as an understanding and application of the principles of pyramiding cited in 38 C.F.R. § 4.14.  As noted above, a 30 percent rating is warranted if cold injury residuals are manifested by arthralgia or other pain, numbness, or cold sensitivity, as well as 2 or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punch out lesions, or osteoarthritis).  

Specifically, the October 2011 examination indicated the Veteran experienced several other manifestations attributable to his frostbite of the left foot, which included pain, and osteoarthritic changes.  Although, the October 2011 examiner specifically did not note nail abnormalities, such is reflected in VA treatment records as noted above.  The October 2011 examiner also specifically noted peripheral neuropathy and Raynaud's like vascular problems.  The principles of pyramiding noted in 38 C.F.R. § 4.14 indicate an evaluation of the same disabling manifestations under various diagnostic codes is to be avoided.  Nonetheless, Note 1 following Diagnostic Code 7122 expressly provides for a separate disability rating for, among other things, peripheral neuropathy and Raynaud's phenomenon.  In this case, the Board finds the disabling manifestations associated with the Veteran's peripheral neuropathy and Raynaud's like vascular problems are not required in order to assign a 30 percent disability rating under Diagnostic Code 7122.  Rather, a 30 percent rating is warranted as a result of the Veteran's pain, with more than two additional findings that included x-ray abnormalities, and nail abnormalities.  As such, the Board finds a separate disability rating is warranted for left lower extremity peripheral neuropathy and Raynaud's like vascular problems, as the symptomatology resulting from those disabilities are not necessary to assign the highest disability rating under DC 7122.

Additionally, the Board observes that the RO had considered the Veteran's osteoarthritis of the left ankle as part and parcel of his frostbite of the left foot.  However, as the October 2011 examiner diagnosed osteoarthritis of the left ankle and found such was characterized by limitation of motion, the Board finds a separation evaluation is also warranted for this disability, as limitation of motion of the ankle is not encompassed by the rating criteria for DC 7122. 

In addition, the appellant's representative submitted argument, most recently July 2017, that vein stripping of varicose veins was a residual of the Veteran's frostbite of the left foot and a separate rating for such was warranted under DC 7120.  However, the evidence dated during the pendency of the claim does not reflect such a manifestation.  Moreover, in June 2012, the Veteran testified that he had the procedure twice, once in the 1950s and once in 1971, neither of which are proximate to the current claim for increase.  Furthermore, as described above, the Board is granting service connection for Raynaud's like vascular problems.  Thus, a separate disability rating for vein stripping is not warranted. 

The Board has considered whether there are other potentially applicable DCs that could afford the Veteran a higher rating and or separate ratings with respect to frostbite of the left foot.  Additionally, although the October 2011 examiner also diagnosed left foot hallux valgus and pes planus, there is no finding that such disabilities are part and parcel of the Veteran's frostbite of the left foot.  Furthermore, under DC 5280, for hallux valgus a maximum 10 percent rating is warranted for unilateral hallux valgus when the condition is severe and disabling to a degree equivalent to amputation of the great toe, or when there has been operation with resection of the metatarsal head, which was not shown in this case.  

With respect to pes planus, DC 5276 provides a 50 percent rating for pronounced bilateral flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachillis on manipulation, not improved by orthopedic shoes or appliances.  The evidence of record does not show that the Veteran experiences such symptomatology and therefore there is not a reasonable basis to award a higher 50 percent rating pursuant to DC 5276.  Moreover, with respect to frostbite of the left foot, when a condition is specifically listed in the rating schedule, as here with residuals of cold injuries, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  

For the foregoing reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that entitlement to separate ratings for osteoarthritis of the left ankle, peripheral neuropathy of the left lower and Raynaud's like vascular problems of the left foot are warranted.  However, an evaluation in excess of 30 percent for frostbite to the left foot is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 30 percent for frostbite to the left foot, the doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102; 4.3, Gilbert, 1 Vet. App. at 55.

Neither the appellant nor her representative raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an effective date prior to March 29, 2011, for the award of a TDIU is denied.  

Entitlement to an evaluation in excess of 30 percent for frostbite of the left foot is denied.

Entitlement to a separate disability rating for osteoarthritis of the left ankle is granted.

Entitlement to a separate disability rating for peripheral neuropathy of the left lower extremity is granted.

Entitlement to a separate disability rating for Raynaud's-like vascular disability of the left foot is granted.


REMAND

As decided in the above Board determination, separate disability ratings are warranted for osteoarthritis of the left ankle, peripheral neuropathy of the left lower extremity, and vascular disability of the left foot, as manifestations of the service-connected residuals of frostbite of the left foot.  To afford the Veteran every due process consideration, the RO should be afforded the opportunity to adjudicate the initial rating for assignment for each of the separately rated disabilities, to include any additional development deemed warranted, prior to appellate consideration. 

Following completion of any additional development deemed warranted, adjudicate the assignment of an initial separate rating, each, for osteoarthritis of the left ankle, peripheral neuropathy of the left lower extremity, and vascular disability of the left foot, in a rating decision.  Following issuance of notice of the rating decision, and a supplemental statement of the case to the appellant and her representative, as to the issues of entitlement to higher initial ratings for osteoarthritis of the left ankle, peripheral neuropathy of the left lower extremity, and vascular disability of the left foot, return the matters to the Board for appellate consideration, unless otherwise indicated.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


